Citation Nr: 1643172	
Decision Date: 11/10/16    Archive Date: 12/01/16

DOCKET NO.  13-15 489	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a heart disability to include as secondary to herbicide exposure.

2.  Entitlement to service connection for a heart disability to include as secondary to herbicide exposure.

3.  Entitlement to service connection for diabetes mellitus to include as secondary to herbicide exposure.


REPRESENTATION

Veteran represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran served on active duty from January 1966 to December 1969 and from February 1971 to March 1983.
.
These matters are before the Board of Veterans' Appeals (the Board) on appeal of November 2011 decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan which, in part, denied service connection for diabetes mellitus and coronary artery disease.

The Board notes that in the November 2011 rating decision, the RO denied the Veteran's claim for service connection for coronary artery disease without first addressing whether new and material evidence had been presented to reopen the claim.  The Board points out that regardless of what the RO or AMC has done, the Board must address the question of whether new and material evidence to reopen the claim has been received because the issue goes to the Board's jurisdiction to reach the underlying claims and adjudicate them on a de novo basis.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  In other words, the Board must find new and material evidence in order to establish its jurisdiction to review the merits of a previously denied claim.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

The Board also notes that the March 2013 statement of the case (SOC) appeared to address service connection for diabetes mellitus with coronary artery disease as a single issue.  However, in the interest of affording the Veteran the best opportunity for his claims, the Board will address each disability as a separate, distinct issue as characterized above. 

The Veteran testified at a Travel Board videoconference hearing which was chaired by the undersigned Veterans Law Judge at the Detroit RO in August 2016.  A transcript of the hearing has been associated with the file.

The issue entitlement to service connection for a heart disability to include as secondary to herbicide exposure is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an unappealed August 1983 rating decision, the RO denied service connection for a heart disability. 

2.  Evidence received since the August 1983 rating decision includes evidence that is not cumulative or redundant of the evidence previously of record and relates to an unestablished fact necessary to substantiate the claim for service connection for a heart disability.

3.  The Veteran did not have service in Vietnam.

4.  The Veteran served in Thailand; exposure to herbicides/Agent Orange is not verified and may not be presumed. 

 5.  Diabetes mellitus was not shown in service, did not manifest to a compensable degree within one year of service separation, and is not otherwise related to service.




CONCLUSIONS OF LAW

1.  The August 1983 rating decision is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.113 (2015).

2.  New and material evidence has been received since the August 1983 denial, and the claim of entitlement to service connection for a heart disability is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).

3.  Diabetes mellitus was not incurred in or aggravated by service, nor may it be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 5103, 5103(A) (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  

Given the favorable disposition of the claim to reopen the claim for service connection for a heart disability, the Board finds that all notification and development actions needed to fairly adjudicate this claim have been accomplished.

Regarding the claim for service connection for diabetes mellitus, the RO provided notice to the Veteran in a May 2011 letter.  

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter on appeal.  Pertinent medical evidence associated with the claims file consists of private, service, and VA treatment records.  

The Veteran was not provided with a VA examination and opinion to assess the current nature and etiology of his claimed diabetes mellitus disability.  However, VA need not conduct an examination with respect to the claim on appeal, as information and evidence of record contains sufficient competent medical evidence to decide the claims.  See 38 C.F.R. § 3.159(c) (4).  Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in disability compensation (service connection) claims, the VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  Simply stated, and as will be discussed in detail below, the standards of McLendon are not met in this case as there is no credible lay evidence or competent medical evidence that the Veteran's diabetes mellitus disability is related to service.  Thus remand for a VA examination is not necessary. 

Also of record and considered in connection with the appeal are the various written statements provided by the Veteran and his Board hearing testimony.  The Board finds that no additional RO action to further develop the record on the claim is warranted.

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.


I.  Claim to Reopen

The Veteran filed a claim for service connection for chest pain in April 1983.  A subsequent August 1983 rating decision denied service connection for a heart condition on the basis that the Veteran did not have a current disability shown on VA examination.

As the Veteran did not appeal the August 1983 rating decision, that decision is now final based on the evidence then of record.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.  

The Veteran sought to reopen his claim for service connection for a heart disability in June 2010. 

VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of a veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  See also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

38 C.F.R. § 3.156(a) defines "new" evidence as evidence not previously submitted to agency decision makers and "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2015).

In determining whether new and material evidence has been received, VA must initially decide whether evidence received since the prior final denial is, in fact, new.  As indicated by the regulation cited above, and by judicial case law, "new" evidence is that which was not of record at the time of the last final disallowance (on any basis) of the claim, and is not duplicative or "merely cumulative" of other evidence then of record.  This analysis is undertaken by comparing the newly received evidence with the evidence previously of record.  After evidence is determined to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).  Here, the last final denial of the claim is the August 1983 rating decision.  Furthermore, for purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992). 

Evidence received since the August 1983 rating decision includes a June 2010 VA treatment report which noted active problems to include chronic ischemic heart disease.

The prior denial of service connection for a heart disability was based on a lack of evidence of a current heart disability.  The June 2010 VA treatment report provided evidence of a current heart disability as a diagnosis of chronic ischemic heart disease was provided.

Hence, this evidence raises a reasonable possibility of substantiating the Veteran's claim for service connection.  As noted above, for purposes of determining whether the claim should be reopened, the evidence is presumed to be credible.

Under these circumstances, the Board concludes that the criteria for reopening the claim for service connection for a heart disability have been met.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156. 


II.  Service Connection

Laws and Regulations

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167   (Fed. Cir. 2004).

Certain diseases, such as diabetes mellitus, may be presumed to have been incurred in service when manifest to a compensable degree within one year of discharge from active duty.  38 U.S.C.A. § 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015). 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden for certain chronic disabilities such as diabetes mellitus is through a demonstration of continuity of symptomatology.  

In relevant part, 38 U.S.C.A. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability or death benefits.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007).  In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis. Id. at 1376-77; see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted"). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era and has a disease listed at 38 C.F.R. § 3.309 (e) (2015) shall be presumed to have been exposed during such service to an herbicide agent containing dioxin, such as Agent Orange, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service. 38 C.F.R. § 3.307 (a)(6)(iii) (2015).  Diseases associated with herbicide exposure for purposes of the presumption include diabetes mellitus. 38 C.F.R. § 3.309 (e) (2015).

VA has extended the presumption of exposure to Agent Orange and the presumption of service connection for diabetes mellitus to a Vietnam-era veteran who served in Thailand at certain designated bases, to include U-Tapao, and whose duties placed him or her on or near the perimeter of the base where Agent Orange was sprayed.  VA Adjudication Procedures Manual, M21-1MR, Part IV, Subpart ii, 2.C.10.

VA's Compensation & Pension Service (C&P) has issued information concerning the use of herbicides in Thailand during the Vietnam War.  In a May 2010 bulletin, C&P indicated that it has determined that there was significant use of herbicides on the fenced in perimeters of military bases in Thailand intended to eliminate vegetation and ground cover for base security purposes.  A primary source for this information was the declassified Vietnam era Department of Defense (DOD) document titled Project CHECO Southeast Asia Report: Based Defense in Thailand. Although DOD indicated that the herbicide use was commercial in nature rather than tactical (such as Agent Orange), C&P has determined that there was some evidence that herbicides of a tactical nature, or that of a "greater strength" commercial variant, were used.  VA Adjudication Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C. ("M21-1MR").

Given this information, C&P has determined that special consideration should be given to veterans whose duties placed them on or near the perimeters of Thailand military bases.  Consideration of herbicide exposure on a "facts found or direct basis" should be extended to those veterans.  Significantly, C&P stated that "[t]his allows for presumptive service connection of the diseases associated with herbicide exposure."  The May 2010 bulletin identifies several bases in Thailand, including U-Tapao, Ubon, Nakhon Phanom, Udorn, Takhli, Korat, and Don Muang.  C&P indicated that herbicide exposure should be acknowledged on a facts found or direct basis if a United States Air Force veteran served at one of the air bases as a security policeman, a security patrol dog handler, a member of a security police squadron, or otherwise served near the air base perimeter, as shown by MOS, performance evaluations, or other credible evidence.  However, this applies only during the Vietnam era, from February 28, 1961, to May 7, 1975. M21-1MR, Part IV, Subpart ii, Chapter 2, Section C.10.(q).

Factual Background and Analysis

The Veteran contends that his current diabetes mellitus disability is a result of his herbicide exposure which took place when he was stationed in U-Tapao in Thailand.  Service Personnel records demonstrate that he was stationed at U-Tapao in 1966 and 1967.

In March 2011, the RO issued a Formal Finding of Unavailability Memorandum finding that there was a lack of information required to corroborate the Veteran's contention that he was exposed to herbicides. 

The record demonstrates that while stationed at U-Tapao, the Veteran was a Recovery Team Member who performed launch, recovery, refuel, defuel and phase inspections on assigned aircraft.  The Veteran performed servicing of fuel, oil and water, assisted in tow operations and trained newly assigned personnel.

The Veteran testified that when stationed at U-Tapao his living quarters were "about 100 yards away" from the perimeter and that he used to walk off base about 2 to 3 times a week for recreational purposes.  He also testified that the flight line he walked by was a "couple of hundred yards away" from the perimeter. 

When considering the pertinent evidence of record in light of the above-noted legal authority, the Board finds that service connection for diabetes mellitus as secondary to herbicide exposure is not warranted.

At the outset, the Board notes that the diagnosis of diabetes mellitus is not demonstrated until 2010, almost 27 years after his discharge from active duty.  Accordingly, service connection on a presumptive basis may not be granted as the disease was not shown in service or within one year of discharge therefrom.  See 38 C.F.R. §§ 3.307, 3.309.  

Service connection on a direct basis is not warranted as the service treatment records are negative for treatments or complaints of diabetes mellitus and there is no evidence that the Veteran's diabetes mellitus is related to his service on a direct basis.  

Notably, the Veteran does not assert that diabetes mellitus had its onset in service as he again alleges that his diabetes mellitus was the result of herbicide exposure during his service at U-Tapao Air Force Base in Thailand.

The Board finds, however, that the evidence presented in support of claim is insufficient to establish that the Veteran was exposed to Agent Orange during his service in Thailand.  

The Board notes that the Veteran has not argued, nor does the evidence support a finding that he was involved in perimeter security duty or that he was assigned to a military police unit while stationed at U-Tapao Air Force Base in Thailand. 

To the extent that he testified that his living quarters were "about 100 yards away" from the perimeter and that the flight line he walked by was a "couple of hundred yards away" from the perimeter, he was clearly not in physical contact with the perimeter, and it cannot be found that he was in sufficiently close and unprotected proximity to it.  See generally Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008).  The Board points out that the occupational specialties listed as having presumed exposure to herbicides in Thailand were those service members whose duties included actually walking the perimeter of the airbases.  The Veteran's descriptions of his duties at the U-Tapao facility do not confirm that he was in close proximity to the perimeter.  None of his service or personnel records maps places him on or near the perimeter of the base.  As a result, the Board cannot concede exposure to herbicides/Agent Orange on account of duty at U-Tapao Royal Air Force Base as a Recovery Team Member.  As a result, the evidence of record fails to confirm the Veteran was exposed to Agent Orange or other herbicides while serving in Thailand.

The Board is mindful of the Veteran's sincere belief that he was directly exposed to Agent Orange while serving in Thailand.  In light of his statements in this case, and upon review of his service personnel records, the Board finds that the weight of the credible evidence is against finding that he was exposed to herbicides while stationed in Thailand.

Accordingly, while diabetes mellitus is a disease that would warrant a regulatory presumption of service connection for as a result of in-service herbicide exposure, this is not applicable to the Veteran's claim as herbicide exposure is not conceded.

Further, there is no competent evidence or opinion otherwise suggesting that there exists a medical nexus between a current diabetes mellitus disability and the Veteran's service to include as secondary to herbicide exposure and neither the Veteran nor his representative have presented or identified any such existing medical evidence or opinion.  

The Board finds that the competent evidence of record, while showing the currently diagnosed disability of diabetes mellitus, does not demonstrate diabetes mellitus e manifested to a compensable degree within one year of separation.  Additionally there is no competent evidence that a diabetes mellitus disability is related to the Veteran's service to include as secondary to herbicide exposure.

The Board notes that none of the competent medical evidence currently of record refutes the above conclusions, and neither the Veteran nor his representative have presented or identified any such existing medical evidence or opinion.  

The only evidence linking the diabetes mellitus disability to service is the Veteran's own statements.  To the extent that the Veteran contends that a medical relationship exists between his claimed current disability and service, the Board finds that the Veteran does not have the medical expertise to provide an opinion regarding the diabetes mellitus disability etiology.  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. West, 12 Vet. App. 460, 465 (1999).  Thus, the Veteran's assertions that there is a relationship between his claimed diabetes mellitus disability and his service, to include as secondary to herbicide exposure, are not sufficient in this instance and are outweighed by other probative evidence of record.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

For these reasons, the Board finds that a preponderance of the evidence is against the claim for service connection and the claim must be denied.  

As the preponderance of the evidence is against the Veteran's claim, service connection must be denied.  38 C.F.R. §§ 3.1, 3.102, 3.303. 


ORDER

New and material evidence has been received to reopen the claim of entitlement to service connection for a heart disability is reopened.

Entitlement to service connection for diabetes mellitus to include as secondary to herbicide exposure is denied.


REMAND

Following a review of the Veteran's claims file, the Board finds that further development is required prior to the adjudication of the claim for entitlement to service connection for a heart disability.

As noted above, the Veteran has a current diagnosis of chronic ischemic heart disease which has been deemed to be associated with herbicide exposure.  38 C.F.R. §3.309(e).  However, as determined above, the Veteran did not serve in Vietnam and was not exposed to herbicides in Thailand as to warrant presumptive service connection.

However, the Board notes that the Veteran's service treatment records reflect that he presented with complaints of chest pain and heart palpitations in January 1983.  A diagnosis of costochondritis was provided.

Accordingly, while entitlement to service connection for ischemic heart disease as due to herbicide exposure is not warranted under the provisions of 38 C.F.R. §3.309(e), as a result of the Veteran's diagnosed chronic ischemic heart disease disability, in light of a current diagnosis of the claimed condition, consideration should also be afforded to the claim on a direct basis pursuant to 38 C.F.R. § 3.304.  See, e.g., Combee v. Brown, 34 F.3d 1039, 1042   (Fed. Cir. 1994).

In this case, there is evidence that his chronic ischemic heart disease disability may be related to service such that he is entitled to service connection for this disability on a direct service incurrence basis.  

The Board also notes that there currently is no competent medical opinion which specifically addresses whether an etiological relationship, if any, existed between the Veteran's in-service chest pain/costochondritis issues and his current chronic ischemic heart disease disability.

Therefore, a medical opinion is needed to determine if his in-service complaints are etiologically related to his current chronic ischemic heart disease disability.

Under these circumstances, the Board finds that a specific VA examination and medical opinions-based on consideration of the Veteran's documented medical history and assertions, and supported by fully stated rationale-is needed to resolve the claim for service connection for a heart disability.  See 38 U.S.C.A. §5103A (d) (2) (West 2002 & Supp. 2015), 38 C.F.R. § 3.159(c) (4) (i) (2015); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated his for the disability on appeal.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  

Appropriate efforts must be made to obtain all available VA treatment records.  All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2.  Schedule the Veteran for a VA examination to determine the etiology of the claimed heart disability.  Based on a review of the record and an examination of the Veteran, the examiner should determine whether the Veteran's current heart disability is at least as likely as not related to, or had its onset during service.  

All indicated tests and studies are to be performed.  Prior to the examination, the claims folder must be made available to the physician for review of the case.  A complete rationale for any opinion expressed should be provided.

3.  After completion of the above development, the issue of the Veteran's entitlement to service connection for a heart disability should be readjudicated.  If the determination remains adverse to the Veteran, he and his representative should be furnished with a supplemental statement of the case and be given an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


